ORDER
PER CURIAM.
Malcolm Jackson (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. Movant challenges his trial counsel’s failure to properly file a motion for continuance. We previously affirmed his convictions for unlawful use of a weapon, section 571.030.1(1), RSMo 1994, and second degree trafficking of drugs, section 195.223, RSMo 1994, on direct appeal. State v. Jackson, 970 S.W.2d 915 (Mo.App.E.D.1998).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).